Title: To Benjamin Franklin from J. Pierel, 16 April 1779
From: Pierel, J.
To: Franklin, Benjamin


Monsieur
Roscoff le 16 avril 1779.
Jai Lhonneur de vous informer de l’arrivée d’une Prise angloise le 9 du courant sur notre rade de L’isle de bas [Batz] nommée Le Jeune Dominique du port d’environ 30 Thonnaux chargée de Saumons Sallés en futailles faite au Cap de Clare par Le Corsaire particulier Le Prince Noir armé au Port de Celem province de Newhampshire en amerique Capitaine Le Sieur Nathaniel West. Laquelle prise a été conduite ici par Le Sieur James Barnett ôfficier sur Ledit Corsaire qui s’est adressé à moi & nous allons proceder incessament à la vente de cette Prise & de son chargemt.
Mr Lee qui ma fait Lhonneur de passer 1 jour chez moi est à même de vous rendre compte de la Situation avantageuse de notre Port & de la Commodité de Son entree pour toutes éspeces de Navires ainsi que pour le ménagement des frais. En conséquence je continuerois à rendre à tous les Capitaines americains qui pourroient y venir Tous les Services qui dépendront de moi.
Je Suis charmé que cette ôccasion me Procure l’avantage de vous assurer que je Suis avec un trés profond réspect Monsieur Votre trés humble et trés obeissant Serviteur
J: Pierel
A Monsieur Franklin Ministre Plenipotentiaire des états unis de l’amérique à Paris.
 
Notation: J. Pierel. Roscoff Le 16e avril 1779.
